Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 05-10-2021 under request for reconsideration, which have been placed of record in the file. Applicant’s representative has authorized examiner to do examiner amendments per Applicant’s approval during telephone interview on 06-11-2021 to amend independent claims to expedite allowability of the instant application. Claims 1-20 are pending per Examinee Amendments.

Interview summary
Examiner called Applicant’s representative 06-10-2021 and mentioned to applicant’s representative the preliminary search provided a prior art maps to independent claims 1, 19 and 20 limitations and discussed possible amendments per Applicant’s disclosure; pre-grant publication 20210090501 page 2, paragraphs 27-29  to overcome all the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB. Applicant’s representative agreed to the amendments. Applicant’s representative E-mailed the amendments amending independent claims 1, 19 and 20 as well as dependent claims 2-18 for better clarity. Applicant’s representative has authorized examiner to do examiner amendments per Applicant’s approval during 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Feng Ma on 06-11-2021.

The application has been amended as follows: 
In the Claims
1. (Currently amended)  An electronic device comprising:
a device body; 
a photosensitive element; and 
a display screen, 
the photosensitive element being arranged under the display screen;
the display screen comprising a main display area and a sub display area, 
the sub display area comprising a display panel, comprising: 

a plurality of pixels arranged over the substrate, the pixel comprising: 
a plurality of sub pixels, each sub pixel comprising: 
a first electrode layer over the substrate; 
a light-emitting layer over the first electrode layer; and 
a second electrode layer over the light-emitting layer; and
a driving circuit arranged between the substrate and the first electrode layer, the driving circuit being electrically coupled with the plurality of sub pixels, the driving circuit comprising a driving control module and a drive line electrically coupled with the driving control module,
wherein the driving control module is arranged under a portion of the plurality sub pixels electrically coupled with the driving circuit, and the drive line is electrically coupled with the sub pixels, respectively;
wherein the display screen is mounted to the device body, and the photosensitive element is correspondingly arranged below the sub display area of the display screen; and
wherein the sub display area is configured to facilitate the photosensitive element capturing images through the sub display area, and has a size matched with a size of the photosensitive element so as to minimize a non-display area of the display screen during the photosensitive element capturing the images, thereby achieving a full-screen display effect of the electronic device.

2. (Currently amended) The electronic device according to claim 1, wherein the driving control module is arranged below any one of the sub pixels electrically coupled with the driving circuit. 

3. (Currently amended) The electronic device according to claim 1, wherein the sub pixels electrically coupled with the same driving circuit are sub pixels having the same emission color. 

4. (Currently amended) The electronic device according to claim 3, wherein the driving circuit comprises a first driving circuit, a second driving circuit and a third driving circuit, and the emission colors of the sub pixels connected with the first driving circuit, the second driving circuit and the third driving circuit are different from each other.

5. (Currently amended) The electronic device according to claim 4, where the driving control modules in the first driving circuit, the second driving circuit and the third driving circuit are arranged below different pixels, respectively.

6. (Currently amended) The electronic device according to claim 4, wherein the driving control modules in the first driving circuit, the second driving circuit and the third driving circuit are arranged below the same pixel. 

7. (Currently amended) The electronic device according to claim 5, wherein the display panel comprises a plurality of pixel arrays, and the pixel array comprises pixels, 
wherein the pixels provided with the driving control modules are arranged adjacent to each other in the pixel array.

8. (Currently amended) The electronic device according to claim 7, wherein the display panel further comprises a light shielding layer arranged between the substrate and the driving circuit, and the light shielding layer is covered on the pixels provided with the driving control modules. 

9. (Currently amended) The electronic device according to claim 6, wherein the display panel comprises a plurality of pixel arrays, and the pixel array comprises pixels, 
wherein the pixels provided with the driving control modules are arranged adjacent to each other in the pixel array.

10. (Currently amended) The electronic device according to claim 9, wherein the display panel further comprises a light shielding layer arranged between the substrate and the driving circuit, and the light shielding layer is covered on the pixels provided with the driving control modules. 

11. (Currently amended) The electronic device according to claim 1, wherein a plurality of the driving control modules are provided in the driving circuit, and are uniformly distributed in the display panel.

12. (Currently amended) The electronic device according to claim 1, wherein a plurality of the driving control modules are provided in the driving circuit, and are arranged at an edge of the display panel.

13. (Currently amended) The electronic device according to claim 1, wherein a plurality of the driving control modules are provided in the driving circuit, and are arranged below the pixels in a center of the display panel. 

14. (Currently amended) The electronic device according to claim 1, wherein the first electrode layer is an anode layer and the second electrode layer is a cathode layer.

15. (Currently amended) The electronic device according to claim 1, wherein the first electrode layer is made of non-transparent materials and the second electrode layer is made of transparent materials.

 electronic device according to claim 1, wherein both the first electrode layer and the second electrode layer are made of transparent materials. 

17. (Currently amended) The electronic device according to claim 15, wherein the transparent materials comprise at least one of silver, magnesium, magnesium silver alloy, indium tin oxide, or indium zinc oxide. 

18. (Currently amended) A mobile terminal comprising the electronic device according to claim 16, wherein:
number of non-transparent driving control modules in the driving circuit layer is reduced by having multiple sub pixels sharing a common driving control module, to thereby improve light transmissivity of the display panel; and
the transparent materials comprise at least one of silver, magnesium, magnesium silver alloy, indium tin oxide, or indium zinc oxide. 

19. (Currently amended) A display screen, comprising a main display area and a sub display area, the sub display area being made of a display panel, and the display panel comprising: 
a substrate; and 
a plurality of pixels arranged over the substrate, each pixel comprising: 
a plurality of sub pixels, each sub pixel comprising: 

a light-emitting layer over the first electrode layer; and 
a second electrode layer over the light-emitting layer; and
a driving circuit arranged between the substrate and the first electrode layer, the driving circuit being electrically coupled with the sub pixels, the driving circuit comprising a driving control module and a drive line electrically coupled with the driving control module,
wherein the driving control module is arranged under a portion of the sub pixels electrically coupled with the driving circuit, and the drive line is electrically coupled with the sub pixels, respectively; and
wherein the driving circuit is shared by the plurality of sub pixels to reduce an opaque portion in the display panel, and the driving module is arranged to avoid an image capturing area for light to pass through the display panel, thereby increasing light transmittance of the display panel. 

20. (Currently amended) An electronic device, comprising a device body, a photosensitive element and a display screen, the photosensitive element being arranged under the display screen, the display screen comprising a main display area and a sub display area, the sub display area being made of a display panel, and the display panel comprising: 
a substrate; and 
a plurality of pixels arranged over the substrate, the pixel comprising: 

a first electrode layer over the substrate; 
a light-emitting layer over the first electrode layer; and 
a second electrode layer over the light-emitting layer; and
a driving circuit arranged between the substrate and the first electrode layer, the driving circuit being electrically coupled with the sub pixels, the driving circuit comprising a driving control module and a drive line electrically coupled with the driving control module,
wherein the driving control module is arranged under a part of the sub pixels electrically coupled with the driving circuit, and the drive line is electrically coupled with the sub pixels, respectively,
wherein the display screen is mounted to the device body, and the photosensitive element is correspondingly arranged below the sub display area of the display screen; and
wherein the sub display area has a size matched with a size of the photosensitive element so as to minimize a non-display area of the display screen during the photosensitive element capturing images, thereby achieving a full-screen display effect of the electronic device. 


Response to Amendment
The Applicant response on 05-10-2021 to non-final office action mailed on 02-17-2021 is mere request for reconsideration. Applicant’s representative has authorized 

Applicant’s representative has authorized examiner to do examiner amendments per Applicant’s approval during telephone interview on 06-11-2021 to amend independent claims 1, 19 and 20 to expedite allowability of the instant application. Applicant has amended dependent claims 2-18 for better clarity. Applicant’s representative has E-Mailed the Examiner amendments. Applicant arguments filed on 05-10-2021 with Examiner amendments of 06-11-2021 under remark regarding allowable limitations “For Claim 1-18 and 20
wherein the driving control module is arranged under a part of the sub pixels electrically coupled with the driving circuit, and the drive line is electrically coupled with the sub pixels, respectively, wherein the display screen is mounted to the device body, and the photosensitive element is correspondingly arranged below the sub display area of the display screen; and wherein the sub display area has a size matched with a size of the photosensitive element so as to minimize a non-display area of the display screen during the photosensitive element capturing images, thereby achieving a full-screen display effect of the electronic device. 
For Claim 19
a driving circuit arranged between the substrate and the first electrode layer, the driving circuit being electrically coupled with the sub pixels, the driving circuit comprising a driving control module and a drive line electrically coupled with the driving control module, wherein the driving control module is arranged under a portion of the sub pixels 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s representative has authorized examiner to do examiner amendments per Applicant’s approval during telephone interview on 06-11-2021 to amend independent claims 1, 19 and 20 to expedite allowability of the instant application. Applicant has amended dependent claims 2-18 for better clarity. Applicant’s representative has E-Mailed the Examiner amendments.  Applicant’s arguments filed on 05-10-2021 with Examine amendments of 06-11-2021are convincing. The prior arts of Yuusuke Fujino (US 20140231790 A1) in view of Kunii Masafumi et al. (US 20090279029 Al); Ozawa Nobuo et al. (US 20160163777 A1) and AOKI Shigenori (US 20160062028 A1) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
For Claim 1-18 and 20
wherein the driving control module is arranged under a part of the sub pixels electrically coupled with the driving circuit, and the drive line is electrically coupled with the sub pixels, respectively, wherein the display screen is mounted to the device body, and the photosensitive element is correspondingly arranged below the sub display area of the display screen; and wherein the sub display area has a size matched with a size of the photosensitive element so as to minimize a non-display area of the display screen during the photosensitive element capturing images, thereby achieving a full-screen display effect of the electronic device. 
For Claim 19
a driving circuit arranged between the substrate and the first electrode layer, the driving circuit being electrically coupled with the sub pixels, the driving circuit comprising a driving control module and a drive line electrically coupled with the driving control module, wherein the driving control module is arranged under a portion of the sub pixels electrically coupled with the driving circuit, and the drive line is electrically coupled with the sub pixels, respectively; and wherein the driving circuit is shared by the plurality of sub pixels to reduce an opaque portion in the display panel, and the driving module is arranged to avoid an image capturing area for light to pass through the display panel, thereby increasing light transmittance of the display panel. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

06-12-2021